


Exhibit 10.6


June 26, 2013


C. Gregory Harper
1111 Louisiana
Houston, Texas  77002


Dear Greg:


In connection with your separation from CenterPoint Energy Resources Corp. (the
“Company”), you and the Company have agreed to the terms and conditions
contained in this letter (this “Agreement”). Both you and the Company agree that
your last day of employment with the Company will be June 30, 2013 (your
“Separation Date”).


As an employee of the Company, you have been a participant in the retirement,
savings, health, and other employee benefit plans of the Company. In recognition
of your service, the Company will make the following arrangements for your
benefit:


1.The Company agrees to pay you a lump-sum severance of $900,000 within 7
business days following the seven-day revocation period set forth in paragraph
14 subject to your execution of this Agreement without revocation. The Company
agrees to pay you the lump sum severance amount based upon your agreement to
comply with the provisions of this Agreement and your waiver of any right to any
other compensation and benefits except as provided in this Agreement, including,
without limitation, benefits under the Short Term Incentive Plan and the Long
Term Incentive Plan.


2.Except as provided in paragraph 3, all other benefits you have elected under
the Company's health and welfare plans will end on your Separation Date.


3.If you meet the COBRA eligibility requirements, federal law gives you the
right to continue medical, dental and vision benefits (“Continued Health
Benefits”) for 18 months. The rates for the initial 12 months of your Continued
Health Benefits will be active employee rates; provided, however, that if you do
not execute this Agreement, or if you revoke your execution of this Agreement
within the time periods set forth in paragraph 13, you will pay the full COBRA
rate for such coverage. The rate for the remainder of the 18 month COBRA period
will be the full COBRA rate. If you desire to continue at your cost life
insurance and personal accident insurance coverage, please contact the Benefit
Service Center at 713-207-7373 to make such arrangements.


4.Your vested benefits, if any, under the Savings Plan, Deferred Compensation
Plan, Retirement Plan, and any other benefits plans will be governed by the
applicable provisions of each such plan. For purposes of any deferred
compensation arrangements, your Separation Date is the date of your “separation
from service” within the meaning of Section 409A of the Internal Revenue Code.


5.You will be paid for any unused vacation hours as of your Separation Date.


6.The Company will provide you with outplacement services for a period of 9
months in accordance with the Company's policy. Such services must be initiated
within 30 days of your Separation Date.


7.The Company will withhold taxes as required by federal or state law from all
payments made pursuant to this Agreement. The Company will offset the lump-sum
severance payment in paragraph 1 above by any monies owed by you to the Company
(or an affiliate or a subsidiary), including but not limited to, any
overpayments made to you by the Company (or an affiliate or a subsidiary).


8.As additional consideration for your compliance with paragraphs 9, 10 and 11
below, you shall be eligible to receive one or more lump sum cash payments
(“Performance Payments”) in the amounts of $300,000 on March 15, 2014, and
$190,000 on March 15, 2015 (each date a “Payment Date”). Each payment shall be
subject to the Company's Chief Executive Officer (“CEO”) having determined, in
his sole discretion, and notified you in writing prior to the applicable Payment
Date that you have complied with and not violated the terms of paragraphs 9, 10
and 11 below. If the CEO does not affirmatively determine and notify you that
you have complied with and not violated the terms of paragraphs 9, 10 and 11
below prior to an applicable Payment Date, you shall not be entitled to a
payment under this paragraph 8.


9.Both you and the Company agree that the terms of this Agreement are
CONFIDENTIAL and that any disclosure to anyone for any purpose whatsoever (save
and except disclosure to financial institutions as part of a financial
statement, to immediate family members and/or heirs, financial, tax and legal
advisors, or as required by law) by you or your agents, representatives, heirs,
children, spouse, employees or spokespersons shall be a breach of this Agreement
and the Company may elect to cease performance hereunder, seek damages in an
amount equal to the severance benefits granted above, plus interest and




--------------------------------------------------------------------------------




reasonable attorneys' fees, and take any other lawful actions to enforce this
Agreement. You and the Company also agree to refrain from any criticisms or
disparaging comments about each other (including, without limitation, about any
Company Group Member, as hereinafter defined) or in any way relating to your
separation from employment.


You acknowledge and agree that all records, papers, reports, computer programs,
strategies, documents (including, without limitation, memoranda, notes, files
and correspondence), opinions, evaluations, inventions, ideas, technical data,
products, services, processes, procedures, and interpretations that are or have
been produced by you or any employee, officer, director, agent, contractor, or
representative of (i) the Company, or any subsidiary or affiliate of the
Company, or any other corporation, partnership, limited liability company or
other entity in which the Company, or any subsidiary or affiliate of the
Company, owns an interest (either directly or indirectly) (any such entity
referred to herein individually as a “Company Group Member” and collectively as
the “Company Group”), or (ii) any other entity or person that holds an interest,
either directly or indirectly, in CNP OGE GP, LLC, CenterPoint Energy Field
Services, LP, Southeast Supply Header, LLC, Caliber Gathering, LLC or any other
joint venture in which any member of the Company Group holds an interest (any
such person or entity referred to herein as a “Joint Venture Counterparty”)
related to any Company Group Member or Joint Venture Counterparty, whether
provided in written or printed form, or orally, all comprise confidential and
proprietary business information. You agree that you have returned or will
return immediately, and maintain in strictest confidence and will not use in any
way, any proprietary, confidential, or other nonpublic information or documents
relating to the business and affairs of any Company Group Member or any Joint
Venture Counterparty. It is understood and agreed that in the event of any
breach or threatened breach of this provision by you, the Company and its
subsidiaries and affiliates may, in their discretion, discontinue any or all
payments provided for herein and recover any and all payments already made and
the Company and its subsidiaries and affiliates shall be entitled to apply to a
court of competent jurisdiction for such relief by way of specific performance,
restraining order, injunction or otherwise as may be appropriate to ensure
compliance with this provision. Should you be served with legal process seeking
to compel you to disclose any such information, you agree to notify the General
Counsel of the Company immediately, in order that the Company or any other
Company Group Member may seek to resist such process if they so choose. The
Company agrees that if you are called upon by or on behalf of the Company or any
other Company Group Member to serve as a witness or consultant in or with
respect to any potential litigation, litigation, or regulatory proceeding, any
such call shall be with reasonable notice, shall not unnecessarily interfere
with your later employment, and shall provide for payment for your time and
costs expended in such matters.


10.You agree that for a period of 60 days following the appointment of the
President and Chief Executive Officer of the midstream partnership formed by
CNP, OGE and ArcLight Capital, you will cooperate with and discuss matters
related to any Company Group Member or Joint Venture Counterparty with the
appointed President and Chief Executive Officer of the midstream partnership.


11.You agree that for a period of 18 months following your termination of
employment with the Company that you will not: a) solicit, encourage or take any
other action that is intended, directly or indirectly, to induce any other
employee of the Company or any other Company Group Member to terminate
employment with the Company or any other Company Group Member; b) interfere in
any manner with the contractual or employment relationship between the Company
or any other Company Group Member and any other employee of the Company or
Company Group Member; c) use any confidential information, including but not
limited to information related to or obtained from any Company Group Member or
any Joint Venture Counterparty, to directly, or indirectly, solicit any customer
of the Company or any other Company Group Member; or d) solicit, call upon,
canvass, or attempt to persuade, influence, or induce or assist any other person
or entity in so persuading, influencing, or inducing any current or former
customers or suppliers of the Company or any other Company Group Member, to
cease doing business with the Company or any other Company Group Member or to
reduce the amount of business it does with the Company or any other Company
Group Member. You agree that the restrictive covenants in this paragraph are
reasonable in terms of time, geographic scope, and activities restrained and
that such covenants are narrowly tailored as necessary to protect the Company's
relationships with its customers, accounts, contractors and suppliers. In the
event that a court or any similar judicial body finds the restrictions in this
paragraph to be invalid or unenforceable in any way or for any reasons, you
agree that the parties intend and request that the restrictions be reformed in
such a way as to render them valid or enforceable up to the maximum extent
possible.


12.In return for the Company's agreement to provide the payments and other items
described in this Agreement, you agree not to sue and to release and forever
discharge the Company and each member of the Company Group, specifically
including but not limited to CenterPoint Energy Resources Corp., CNP OGE GP,
LLC, CenterPoint Energy Service Company, LLC, CenterPoint Energy Houston
Electric, LLC, CenterPoint Energy, Inc., CenterPoint Energy International, Inc.,
CenterPoint Energy Gas Transmission Company, LLC, CenterPoint Energy-Mississippi
River Transmission, LLC, CenterPoint Energy Services, Inc., CenterPoint Energy
Field Services, LP, CenterPoint Energy Bakken Crude Services, LLC, CenterPoint
Energy Gas Processing, LLC, CenterPoint Energy Pipeline Services, Inc.,
CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy Minnesota Gas,
CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy Arkansas Gas,
CenterPoint Energy Resources Corp., d/b/a Louisiana Gas, CenterPoint Energy
Resources Corp., d/b/a Mississippi Gas, CenterPoint Energy Resources Corp.,
d/b/a Oklahoma Gas, CenterPoint Energy Resources Corp., d/b/a CenterPoint Energy
Texas Gas Operations, and their respective officers, directors,




--------------------------------------------------------------------------------




agents, servants, employees, successors, assigns, insurers, employee benefit
plans and fiduciaries and agents of any of the foregoing, and any and all other
persons, firms, organizations, and corporations from any and all damages,
losses, causes of action, expenses, demands, liabilities, and claims on behalf
of yourself, your heirs, executors, administrators, and assigns with respect to
all matters relating to or arising out of your employment with the Company,
including any existing claims or rights you may have under any federal, state or
local law dealing with discrimination in employment on the basis of sex, race,
national origin, religion, age, handicap, “whistle blower”, or veteran status,
and you hereby accept the cash payment and benefits described herein in full
settlement of all such damages, losses, causes of action, expenses, demands,
liabilities, and claims.


The release in this paragraph 12 includes, but is not limited to, the Age
Discrimination in Employment Act, 29 U.S.C. §621, the Older Workers' Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964 and 1991, 42
U.S.C. §2000(e) et. seq., the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, as amended, the Pregnancy Discrimination
Act of 1978, the Civil Rights Act of 1866, as amended, the Energy Reorganization
Act, as amended, 42 U.S.C. §5851, the Workers' Adjustment and Retraining
Notification Act of 1988, the Texas Labor Code, the Americans with Disabilities
Act, 42 U.S.C. §12101, 42 U.S.C. Section 1981, any state or federal statute,
regulation or common law pertaining to “whistleblowers”, any claims for breach
of oral or written contract, wrongful discharge, retaliation for filing a
workers' compensation claim, tort or personal injury of any sort, and any claim
under any other state or federal statute, regulation, or common law. Nothing
herein, however, is intended to prohibit, restrict or otherwise discourage you
or any other individual from making reports of unsafe, wrongful or illegal
conduct to any agency or branch of the local, state or federal government,
including law enforcement authorities, public utility commissions, energy
regulatory commissions, or any other lawful authority.


The release in this paragraph 12 shall not include a) any vested retirement
benefits or 401k savings plan benefits, medical plan benefits for which you are
eligible under the terms of the applicable benefit plans, or any payments to
which you are entitled under any qualified or non-qualified benefit plan or
program sponsored by the Company, as described in paragraph 4 hereinabove; b)
any right to be indemnified or insured by the Company for claims that arise from
acts, events or occurrences that took place, in whole or in part, during your
employment and prior to the Separation Date, and c) your right to enforce this
Agreement.


You affirm and agree that your employment relationship will end on your
Separation Date and you will withdraw unequivocally, completely and finally from
your employment and waive all rights in connection with such relationship except
to vested benefits and the payments and benefits described herein. You
acknowledge that neither the Company nor any other member of the Company Group
has promised you continued employment or represented to you that you will be
rehired in the future. You acknowledge that this Agreement does not create any
right on your part to be rehired by the Company or any other member of the
Company Group and you hereby waive any right to future employment by the Company
or any other member of the Company Group. You agree that this Agreement and
waiver is valid and that it is fair, adequate and reasonable. You agree that
your consent to this Agreement was with your full knowledge and was not procured
through fraud, duress or mistake.


13.During your employment with the Company and following the Separation Date, a)
you will remain entitled to indemnification by the Company pursuant to its
by-laws and corporate policies, as well as applicable law, in effect as of the
Separation Date notwithstanding any change made thereafter, except as such
change may be required by law, and b) you will be entitled to coverage under the
directors and officers liability insurance policies, if any, maintained by the
Company to the same extent as other former officers of the Company are entitled
to such protection and coverage and as governed by the terms of the policy or
policies of insurance as may be applicable, and c) you will be entitled to
coverage, if any, under any General Liability or other policies of insurance
maintained by the Company to the same extent as other former employees of the
Company may be entitled to such protection and coverage and as governed by the
terms of the policy or policies of insurance as may be applicable.


14.The Company hereby advises you in writing to consult with an attorney prior
to executing this Agreement. You acknowledge that you have been given an
opportunity and encouraged in writing by the Company to have an attorney review
this Agreement, that you have read and understand this Agreement, and that you
have signed this Agreement knowingly, freely and voluntarily. You have
twenty-one (21) days from your Separation Date to decide whether to sign this
Agreement and be bound by its terms. You may revoke this Agreement at any time
within seven days following your written acceptance of it below by delivery of a
written notification to the undersigned. This Agreement will not be effective or
enforceable until this seven-day revocation period has expired. In the event
that you do not execute and return to the Company this Agreement within the
21-day period or this Agreement is canceled or revoked, the Company shall have
no obligation to make the payment or provide the benefits described herein.




--------------------------------------------------------------------------------




The purpose of the arrangements described in this Agreement is to arrive at a
mutually agreeable and amicable basis with respect to your separation from the
Company. If you agree with the foregoing, please indicate so by signing in the
space designated below.


 
Sincerely,
 
/s/ David M. McClanahan
 
David M. McClanahan
 
President and Chief Executive Officer



Agreed to and Accepted this
 
26th day of June, 2013.
 
/s/ C. Gregory Harper
 
C. Gregory Harper
 





















    






